Citation Nr: 1707629	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-03 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for PTSD and depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, asserting in statements and personal hearing testimony that he believes he has PTSD as the result of being attacked with mortars while building roads in Vietnam.  He was also fearful of mine explosions.    

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

A review of the Veteran's DD Form 214 shows that his military occupational specialty was a rough terrain forklift operator.  Records also note the Veteran served in Vietnam and the RO conceded the Veteran's stressor was due to fear of hostile military or terrorist activity.  

A June 2011 VA treatment record notes the Veteran was diagnosed with PTSD by a nurse practitioner.  This diagnosis was carried forward throughout his treatment at VA.  An August 2011 VA treatment record written by a psychologist notes the Veteran reported he was a heavy equipment operator in Vietnam and reported constant fear that a mine would go off.  He was diagnosed with PTSD and adjustment disorder with depressed mood.  

However, the March 2012 VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood, finding he did not report symptoms that meet the full criteria for PTSD.  The examiner did find the Veteran's stressor was adequate to support a diagnosis of PTSD and the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The VA outpatient records reflecting diagnosis of PTSD are exceedingly brief, without any meaningful discussion of how the criteria for diagnosing PTSD were met.  While the VA examiner did acknowledge the diagnosis of PTSD in the outpatient records, it is not entirely clear why her conclusion PTSD is not shown is more persuasive.  Furthermore, the VA examiner's opinion that the Veteran did not meet the full criteria for diagnosing PTSD was based on the symptoms he reported "at this time."  Considering the outpatient records have continued to reflect diagnosis of PTSD (again, although not fully explained) in the five years since the VA examination was done, it is entirely possible that the Veteran would now meet the criteria for diagnosing PTSD.  Thus, the Board finds a remand for a VA examination is necessary to assess whether the Veteran has a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's medical records from the Birmingham VAMC for treatment from 2015 to the present. 

2. Only AFTER obtaining the above VA records, to the extent available, then schedule the Veteran for a VA psychiatric examination.  

After examining the Veteran, based on a review of the claims folder, including the 2012 VA examination report, the examiner is requested to offer the following opinions with full supporting rationale:

a) Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis?  

b) Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely  as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service?


3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




